      Case 2:18-cr-00095-MHT-SRW Document 111 Filed 06/03/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )         CRIMINAL ACTION NO.
        v.                                 )            2:18cr95-MHT
                                           )                 (WO)
MARTINEZA DEWAN McCALL                     )



                                      ORDER

       Upon    consideration          of       defendant      Martineza      Dewan

McCall’s unopposed motion to modify the conditions of

supervision (Doc. 110), and for good cause shown, it is

ORDERED that:

       (1) The motion is granted.

       (2) The     special       condition           of    supervised    release

requiring        three      years      of        home       confinement      with

electronic monitoring, see Amended Judgment (Doc. 97 at

5),     is    modified      to    lift         the    requirement       of    home

confinement with electronic monitoring, and to require

instead that defendant McCall serve the remainder of

the      three      years        on    curfew             without   electronic
   Case 2:18-cr-00095-MHT-SRW Document 111 Filed 06/03/21 Page 2 of 2




monitoring.     The terms of the curfew are to be set by

the probation department.

    DONE, this the 3rd day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
